DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 12/13/2019. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 10,114,705 (“Kumar”).
As per independent claim 1, Kumar teaches A computer-implemented method (Methods are disclosed for performing data backup and recovery in a virtual machine network for VMs, col 3 line 66 to col 4 line 4) of performing file level recover (FLR) operations on a virtual hard disk (VHD) (File level recovery (FLR) solutions are employed on a mounted disk image comprising VHD files, col 9 lines 34-54) after a data backup of files to a source virtual machine (VM) (In a system 100, a number of VMs or groups of VMs 104 are provided to serve as backup targets, col 4 lines 21-23 and FIG. 1), comprising:
initiating the FLR operation from the source VM and detecting the presence of the VHD disk in the source VM (In case of file based backups, e.g., to VMs or 
performing, upon detection of the VHD disk on the source VM, an Instant Recover (IR) operation of the source VM (While the disk image (VHD, VMDK, VDI, etc.) is being mounted on Windows operating system, a kernel mode driver 308 creates a device object which initiates an FSR (file system recognizer) for detecting the type of file system contained inside the media which is being mounted, col 9 lines 55-66);
launching a helper VM to facilitate the FLR operation on the VHD disk (As shown in FIG. 6A, the overall method comprises a first main step of creating a virtual volume on a local machine (e.g., local virtual machine) with files that emulate remote VM files (e.g., remote backup files), col 9 lines 10-12 and FIG. 6A. In case of file based backups, e.g., to VMs or groups of VMs serving as backup targets, col 4 lines 21-23 and FIG. 1, FLR solutions typically employ a file system parser module which reads index information (generated during the actual backup), to present a browse able view of files to the user for granular recovery. A Windows system component is responsible for mounting the file system (NTFS) instance that resides inside the disk image (VHD files), col 9 lines 34-54);
first mounting the VHD disk in the source VM on the helper VM, second mounting any VHD files found in the source VM on the helper VM (The set of a full backup virtual disk and one or more incremental backup virtual disks may be saved 
Kumar does not explicitly teach “installing a FLR agent on the helper VM to search for mounted VHD files in the source VM”. More specifically, Kumar does not teach installing a FLR agent on the local virtual machine.
However, Kumar teaches that in case of file based backups, e.g., to VMs or groups of VMs serving as backup targets, col 4 lines 21-23 and FIG. 1, FLR solutions typically employ a file system parser module which reads index information (generated during the actual backup), to present a browse able view of files to the user for granular recovery, col 9 lines 34-54. Thus, the FLR component is already installed either in the local virtual machine or in the remote virtual machine of Kumar.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kumar with “installing a FLR agent on the helper VM to search for mounted VHD files in the source VM”. The motivation would be that the method provides instant system restoration without requiring a network share of virtual machine hard disk files and without changing original backup files, col 2 lines 11-14 of Kumar.
As per dependent claim 2, Kumar discloses the method of claim 1. Kumar teaches wherein upon a successful second mounting, the found VHD files are made visible to the FLR operation for recovery (In case of file based backups, e.g., to VMs or groups of VMs serving as backup targets, col 4 lines 21-23 and FIG. 1, FLR solutions typically employ a file system parser module which reads index information 
As per dependent claim 3, Kumar discloses the method of claim 2. Kumar teaches further comprising copying the visible VHD files to a destination folder on a destination VM (In case of file based backups, e.g., to VMs or groups of VMs serving as backup targets, col 4 lines 21-23 and FIG. 1, FLR solutions typically employ a file system parser module which reads index information (generated during the actual backup), to present a browse able view of files to the user for granular recovery, col 9 lines 34-54. Hence, it would be obvious to copy those files to a folder of a destination VM).
As per dependent claim 4, Kumar discloses the method of claim 3. Kumar teaches wherein the second mounting mounts the any VHD files to the helper VM using its own internal memory (FIG. 7 is a process flowchart of mounting disk image backup. In step 702, the process creates a named memory section from inside a driver and opens the same memory section from inside a user mode, col 10 lines 31-35 and FIG. 7).
As per dependent claim 5, Kumar discloses the method of claim 3. Kumar teaches wherein the memory mapping to the VHD disk is maintained by the helper VM during the FLR operation (As shown in FIG. 6A, the overall method comprises a first main step of creating a virtual volume on a local machine (e.g., local virtual machine) with files that emulate remote VM files (e.g., remote backup files), col 9 lines 
As per dependent claim 6, Kumar discloses the method of claim 3. Kumar teaches wherein the data backup comprises a block-based backup of volumes and files in the VHD format (System 100 represents a backup platform that supports block-based backups (BBB) of volumes and files in a virtual hard disk (VHD or VHDX) format, col 6 lines 7-10), and wherein the data backup is performed by a backup server in a Networker backup platform (In system 100, a number of networked VMs or groups of VMs 104 are provided to serve as backup targets, col 4 lines 21-23 and FIG. 1) and the source VM is implemented using a VMware-based hypervisor (VMs may use a hypervisor platform such as vSphere from VMWare, col 1 lines 40-41).
As per dependent claim 7, Kumar discloses the method of claim 6. Kumar teaches wherein the VHD format comprises a Microsoft VHDx file format that represents a virtual hard disk in a container format that contains disk related information that can be mounted and used as a regular disk (The files to be backed up are virtual hard disk files that may be formatted as a VHD (Microsoft Virtual Hard Disk Image) or Microsoft VHDX file. The VHDX format is a container format, which can contain disk related information. VHDX files can be mounted and used as a regular disk, col 6 lines 10-15), and wherein the volumes and files are stored in disk partitions and a file system (FIG. 3 illustrates an example case of a VHD/VHDX having one partition/volume within the disk. In many cases, a VHD/VHDX can have more than one 
As per dependent claim 8, Kumar discloses the method of claim 6. Kumar teaches wherein the FLR operation uses a NFS (network file system) data store mount on the VMware hypervisor (FLR solutions typically employ a file system parser module which reads index information (generated during the actual backup). A Windows system component is responsible for mounting the file system (NTFS) instance that resides inside the disk image (VHD files), col 9 lines 34-54. VMs may use a hypervisor platform such as vSphere from VMWare, col 1 lines 40-41), and wherein the IR operation comprises a Networker process that exports the backup files as an NFS file share using FLR mount operations (FLR solutions typically employ a file system parser module which reads index information (generated during the actual backup), to present a browse able view of files to the user for granular recovery. A Windows system component is responsible for mounting the file system (NTFS) instance that resides inside the disk image (VHD files), col 9 lines 34-54. VMs may use a hypervisor platform such as vSphere from VMWare, col 1 lines 40-41).
As per dependent claim 9, Kumar discloses the method of claim 9. Kumar teaches wherein the backup files are stored using a VMDK (Virtual Machine Disk) file format that describes containers for virtual hard disk drives used in VMs managed by the hypervisor (It possible to mount an arbitrary disk image (VHD, VMDK, VDI, etc.) on Windows operating systems, col 9 lines 55-57. The VHDX format is a container format, which can contain disk related information. VHDX files can be mounted and used as a regular disk, col 6 lines 10-15).

As per claims 11-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 6-9.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 5-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132